Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner, fails to teach or suggest the followings: 

  An access point, comprising (inter alias):
 providing information about a wireless local area network (WLAN) associated with the access point, and one or more cellular-telephone networks supported by the access point; using the information for establishing a secure-communication pathway with a radio node; associating with an electronic device upon receiving a request, and  communicate, via the secure-communication pathway, by taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and providing, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device, as indicated in independent claim 21.
Independent claims 29 and 35 have similar limitations as in claim 21 and allowed for the same reasons.
a list of LWA-enabled WLAN access points (APs), a list of LWA-enabled WLAN APs with the type of LWA access supported, a list of prioritized LWA-enabled WLAN APs. See claim 1.
	The closest prior art found by the Examiner, Hsu et al. US 9781652 B2, is directed to  a method comprising: establishing a connection with a first radio access network (RAN) by a user equipment (UE) in a wireless network, wherein the UE is associated with a second RAN for LTE-WLAN aggregation (LWA); exchanging, by the user equipment (UE), LWA address information with the first RAN, wherein the LWA address information identifies LWA entities for the LWA and comprises an identification (ID) and a MAC address of the associated second RAN sending to the first RAN; and de-encapsulating, by the user equipment (UE), data packets received from the second RAN and identifying packet data units (PDUs) of the first RAN based on an LWA routing rule. See claim 1. 
	It should be noted that Hsu claim priority to provisional Application 62/112196 filed on   2/15/2015 does not have support for the claimed limitations of claim 1.
providing by the access point, information about a wireless local area network (WLAN) associated with the access point, and one or more cellular-telephone networks supported by the access point, and
 communicating, via the secure-communication pathway, by taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and providing, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device.

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/12/2021